United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 96-3560
                                   ___________
Sidney Carl Vann,                        *
                                         *
            Appellant,                   *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Nebraska.
Frank X. Hopkins,                        *
                                         *         [UNPUBLISHED]
            Appellee.                    *
                                         *

                                   ___________

                           Submitted: June 10, 1997
                                           Filed: June 13, 1997
                                  ___________

Before MURPHY and HEANEY, Circuit Judges, and BOGUE,1 District Judge.
                               ___________

PER CURIAM.
      Sidney Vann appeals from the denial by the district court2 of his
petition for habeas relief under 28 U.S.C. § 2254. Vann was convicted in
Nebraska of possession with intent to deliver a controlled substance and
sentenced as a habitual offender to 15




      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
to 25 years in prison. The police found drugs in plain view after gaining
access to Vann's hotel room on an arrest warrant for theft charges. Vann
claims his constitutional rights were violated by the failure of the state
court to suppress the drugs because they were found and seized as a result
of pretext and by the failure of trial and appellate counsel to litigate
his Fourth Amendment claims effectively. The police did not violate Vann's
rights because they had an objective legal justification to proceed on the
arrest warrant which led to the discovery of the drugs, United States v.
Cummins, 920 F.2d. 498, 501 (8th Cir.), cert. denied, 502 U.S. 962 (1991),
and Vann was therefore not prejudiced by the representation of his counsel.
See Kimmelman v. Morrison, 477 U.S. 365 (1986). The judgment is affirmed.


A true copy.

     Attest:

           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-